SETTLEMENT AGREEMENT AND MUTUAL RELEASE This Settlement Agreement and Mutual Release ("Agreement"), effective June 30, 2008,is by and among Frank Vazquez (“Vazquez”) and Lawrence Wunderlich (“Wunderlich”) (collectively, “Claimants”), and CytoGenix, Inc. (“CytoGenix”). WHEREAS, on November 17, 2006, Claimants resigned as officers, directors and employees of CytoGenix; and WHEREAS, on December 4, 2006, Claimants filed an arbitration against CytoGenix under No. 70 , styled Frank Vazquez and Lawrence Wunderlich v. CytoGenix, Inc., before the American Arbitration
